Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This is in reply to an amendment filed on 03/16/2022. Status of claims are: 
** Claims 1-15 are cancelled
** Claims 16-26 are new. 

Priority
Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.

Response to Arguments
3. 	Applicant’s arguments filed in the amendment filed 03/16/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Prior Arts
4. 	U. S. Patent Pub No. 20160330654 A1 issued to Jung et al.,(hereinafter Jung).
5. 	U. S. Patent Pub No. 20190223073 A1 issued to Chen et al.,(hereinafter Chen).
6. 	U. S. Patent Pub No 20210160798  A1 issued to Zheng et al.,(hereinafter Zheng).


Claim Rejections - 35 USC § 103  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 16, 17, 19-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190223073 A1 to Chen et al.,  (hereinafter Chen) in view of US 20160330654 A1 to Jung et al., (hereinafter Jung).

Claim 16. A method performed by a user equipment (UE) in a wireless communication system, the method comprising:

receiving, from a network, a conditional mobility command comprising a mobility condition for which a measurement identity is configured; identifying a first target cell for a mobility on a measurement object related to the measurement identity; (Chen: See Fig. 8, #832, and para[0124] for UE receiving Conditional HO (CHO) Command #2, (i.e., conditional mobility command) including and identifying a target cell #1 for UE mobility considerations.)

performing a measurement on the first target cell to evaluate the mobility condition for the first target cell;
(Chen: See Fig. 8, #836, measurement reports ( associated with target cell 1 and cell 2, sent from UE to source gNB.)


determining whether a target cell configuration for the first target cell exists in the conditional mobility command  after determining that the mobility condition is satisfied for the first target cell based on the evaluation; and wherein the target cell configuration for the first target cell is used for the UE to access to the first target cell for the mobility.
(Chen: See Fig. 8, #834, for evaluating triggering conditions and selecting the CHO which fulfills the triggering condition for handover to target cell 1 or target cell 2.  See Fig. 8, #830 and #832, for CHO Command (i.e., conditional mobility command) , having RACH configuration for target cell 1 and cell 2 accordingly for handover of the UE to those possible target cells)



 transmitting, to the network, a measurement report comprising a result of the measurement on the first target cell based on a determination that the target cell configuration for the first target cell does not exist in the conditional mobility command, (Chen: Chen teaches “conditional mobility command” (CHO) can include a variety of information such as RACH configurations. Fig. 4, #412, and para[0100] teaches source base station (i.e., the network) receiving early measurement reports from UE, indicating some potential target cells for HO from UE.  See para[0099] and Fig. 4, for Measurement Configuration #410, which triggers Measurement Report to be sent, does not have any information or indication for any target cells (missing target cell configuration) and only includes certain thresholds to be considered by UE that triggers UE sending measurement reports for potential target cells for such thresholds.  It is understood that measurement reports can be sent associated with a cell, regardless of CHO including any cell configuration information included in it.)


Although, Chen teaches transmitting a measurement report, however, it does not specifically teach, that such measurement report includes or comprises results associated with a specific target cell.  

However, in a similar field, Jung,  in para[0239] teaches measurement report can include measurement identifier, that is used to identify a measurement object for which measurement has been triggered as well as a measurement result, wherein the measurement result includes a cell identifier of the neighboring cell for which measurement report was done.


Chen teaches techniques related to conditional handover (CHO) command that identifies a specific target cell for UE to consider. (Chen: See Fig. 8, #832, and para[0124])

Jung teaches measurement report can include measurement identifier, that is used to identify a measurement object for which measurement has been triggered as well as a measurement result, wherein the measurement result includes a cell identifier of the neighboring cell for which measurement report was done. (Jung: See para[0239])

 	It would have been obvious to one of ordinary skill in the art before effective filling, to have included measurement report, as taught by Jung, with the teachings of Chen in order to benefit from enhancement of a measurement report that includes cell identifiers of the neighboring cell for which measurement report was done. (Jung: See para[0239])


Claim 17. The method of claim 16, further comprising:

before identifying the first target cell: 

identifying a second target cell for a mobility on a measurement object related to the measurement identity; and
(Jung: See Fig. 12, for measurement objects related to measurement identifiers (i.e., first cell, second cell , etc. that can be identified and even removed or deleted.)

performing an access to the second target cell by applying a target cell configuration for the second target cell included in the conditional mobility command, based on the mobility condition being satisfied for the second target cell.
(Chen: See Fig. 8, #834, for evaluating triggering conditions and selecting the CHO which fulfills the triggering condition for handover to target cell 1 or target cell 2.  See Fig. 8, #830 and #832, for CHO Command (i.e., conditional mobility command) , having RACH configuration for target cell 1 and cell 2 accordingly for handover of the UE to those possible target cells)


Chen teaches techniques related to conditional handover (CHO) command that identifies a specific target cell for UE to consider. (Chen: See Fig. 8, #832, and para[0124])

Jung teaches measurement report can include measurement identifier, that is used to identify a measurement object for which measurement has been triggered as well as a measurement result, wherein the measurement result includes a cell identifier of the neighboring cell for which measurement report was done. (Jung: See para[0239])

 	It would have been obvious to one of ordinary skill in the art before effective filling, to have included measurement report, as taught by Jung, with the teachings of Chen in order to benefit from enhancement of a measurement report that includes cell identifiers of the neighboring cell for which measurement report was done. (Jung: See para[0239])


Claim 19. The method of claim 16, further comprising:

before identifying the first target cell:

attempting to perform a mobility to the first target cell by applying the target cell configuration for the first target cell included in the conditional mobility command;
(Chen: See Fig. 8, #834, for evaluating triggering conditions and selecting the CHO which fulfills the triggering condition for handover to target cell 1 or target cell 2.  See Fig. 8, #830 and #832, for CHO Command (i.e., conditional mobility command) , having RACH configuration for target cell 1 and cell 2 accordingly for handover of the UE to those possible target cells)

based on the mobility to the first target cell failing, removing the target cell configuration for the first target cell in the conditional mobility command.
(Jung: See Fig. 12, for measurement objects related to measurement identifiers (i.e., first cell, second cell , etc. that can be identified and even removed or deleted.)

Chen teaches techniques related to conditional handover (CHO) command that identifies a specific target cell for UE to consider. (Chen: See Fig. 8, #832, and para[0124])

Jung teaches measurement report can include measurement identifier, that is used to identify a measurement object for which measurement has been triggered as well as a measurement result, wherein the measurement result includes a cell identifier of the neighboring cell for which measurement report was done. (Jung: See para[0239])

 	It would have been obvious to one of ordinary skill in the art before effective filling, to have included measurement report, as taught by Jung, with the teachings of Chen in order to benefit from enhancement of a measurement report that includes cell identifiers of the neighboring cell for which measurement report was done. (Jung: See para[0239])

Claim 20. The method of claim 16, wherein the measurement report further comprises measurement results on one or more other cells.
(Jung: See para[0239] for measurement result can include measured quality of served serving cell, and neighboring cell)


Claim 21. The method of claim 16, wherein the UE is in communication with at least one of a network, or autonomous vehicles.
(Chen: See Fig. 8 for UE in communication with other networks)


Claim 22. (New) A user equipment (UE) in a wireless communication system, the UE comprising:

a transceiver; a memory; and at least one processor operatively coupled to the transceiver and the memory, and configured to: (Chen: See Fig. 21 for memory, processor, and transceiver)

control the transceiver to receive, from a network, a conditional mobility command comprising a mobility condition for which a measurement identity is configured; identify a first target cell for a mobility on a measurement object related to the measurement identity; (Chen: See Fig. 8, #832, and para[0124] for UE receiving Conditional HO (CHO) Command #2, (i.e., conditional mobility command) including and identifying a target cell #1 for UE mobility considerations.)


perform a measurement on the first target cell to evaluate the mobility condition for the first target cell;
 (Chen: See Fig. 8, #836, measurement reports ( associated with target cell 1 and cell 2, sent from UE to source gNB.)



determine whether a target cell configuration for the first target cell exists in the conditional mobility command after determining that the mobility condition is satisfied for the first target cell based on the evaluation; and wherein the target cell configuration for the first target cell is used for the UE to access to the first target cell for the mobility.
(Chen: See Fig. 8, #834, for evaluating triggering conditions and selecting the CHO which fulfills the triggering condition for handover to target cell 1 or target cell 2.  See Fig. 8, #830 and #832, for CHO Command (i.e., conditional mobility command) , having RACH configuration for target cell 1 and cell 2 accordingly for handover of the UE to those possible target cells)


control the transceiver to transmit, to the network, a measurement report comprising a result of the measurement on the first target cell based on a determination that the target cell configuration for the first target cell does not exist in the conditional mobility command,  (Chen: Chen teaches “conditional mobility command” (CHO) can include a variety of information such as RACH configurations. Fig. 4, #412, and para[0100] teaches source base station (i.e., the network) receiving early measurement reports from UE, indicating some potential target cells for HO from UE.  See para[0099] and Fig. 4, for Measurement Configuration #410, which triggers Measurement Report to be sent, does not have any information or indication for any target cells (missing target cell configuration) and only includes certain thresholds to be considered by UE that triggers UE sending measurement reports for potential target cells for such thresholds.  It is understood that measurement reports can be sent associated with a cell, regardless of CHO including any cell configuration information included in it.)


Although, Chen teaches transmitting a measurement report, however, it does not specifically teach, that such measurement report includes or comprises results associated with a specific target cell.  

However, in a similar field, Jung,  in para[0239] teaches measurement report can include measurement identifier, that is used to identify a measurement object for which measurement has been triggered as well as a measurement result, wherein the measurement result includes a cell identifier of the neighboring cell for which measurement report was done.


Chen teaches techniques related to conditional handover (CHO) command that identifies a specific target cell for UE to consider. (Chen: See Fig. 8, #832, and para[0124])

Jung teaches measurement report can include measurement identifier, that is used to identify a measurement object for which measurement has been triggered as well as a measurement result, wherein the measurement result includes a cell identifier of the neighboring cell for which measurement report was done. (Jung: See para[0239])

 	It would have been obvious to one of ordinary skill in the art before effective filling, to have included measurement report, as taught by Jung, with the teachings of Chen in order to benefit from enhancement of a measurement report that includes cell identifiers of the neighboring cell for which measurement report was done. (Jung: See para[0239])


Claim 23. The UE of claim 22, wherein the at least one processor is further configured to:

before identifying the first target cell:

identify a second target cell for a mobility on a measurement object related to the measurement identity; and
(Jung: See Fig. 12, for measurement objects related to measurement identifiers (i.e., first cell, second cell , etc. that can be identified and even removed or deleted.)


perform an access to the second target cell by applying a target cell configuration for the second target cell included in the conditional mobility command, based on the mobility condition being satisfied for the second target cell.
(Chen: See Fig. 8, #834, for evaluating triggering conditions and selecting the CHO which fulfills the triggering condition for handover to target cell 1 or target cell 2.  See Fig. 8, #830 and #832, for CHO Command (i.e., conditional mobility command) , having RACH configuration for target cell 1 and cell 2 accordingly for handover of the UE to those possible target cells)


Chen teaches techniques related to conditional handover (CHO) command that identifies a specific target cell for UE to consider. (Chen: See Fig. 8, #832, and para[0124])

Jung teaches measurement report can include measurement identifier, that is used to identify a measurement object for which measurement has been triggered as well as a measurement result, wherein the measurement result includes a cell identifier of the neighboring cell for which measurement report was done. (Jung: See para[0239])

 	It would have been obvious to one of ordinary skill in the art before effective filling, to have included measurement report, as taught by Jung, with the teachings of Chen in order to benefit from enhancement of a measurement report that includes cell identifiers of the neighboring cell for which measurement report was done. (Jung: See para[0239])


Claim 25. The UE of claim 22, wherein the at least one processor is further configured to:

before identifying the first target cell:

attempt to perform a mobility to the first target cell by applying the target cell configuration for the first target cell included in the conditional mobility command;
(Chen: See Fig. 8, #834, for evaluating triggering conditions and selecting the CHO which fulfills the triggering condition for handover to target cell 1 or target cell 2.  See Fig. 8, #830 and #832, for CHO Command (i.e., conditional mobility command) , having RACH configuration for target cell 1 and cell 2 accordingly for handover of the UE to those possible target cells)

based on the mobility to the first target cell failing, remove the target cell configuration for the first target cell in the conditional mobility command.
(Jung: See Fig. 12, for measurement objects related to measurement identifiers (i.e., first cell, second cell , etc. that can be identified and even removed or deleted.)

Chen teaches techniques related to conditional handover (CHO) command that identifies a specific target cell for UE to consider. (Chen: See Fig. 8, #832, and para[0124])

Jung teaches measurement report can include measurement identifier, that is used to identify a measurement object for which measurement has been triggered as well as a measurement result, wherein the measurement result includes a cell identifier of the neighboring cell for which measurement report was done. (Jung: See para[0239])

 	It would have been obvious to one of ordinary skill in the art before effective filling, to have included measurement report, as taught by Jung, with the teachings of Chen in order to benefit from enhancement of a measurement report that includes cell identifiers of the neighboring cell for which measurement report was done. (Jung: See para[0239])


Claim 26. A computer-readable medium having recorded thereon a program for performing each step of a method on a computer, the method comprising:

receiving, from a network, a conditional mobility command comprising a mobility condition for which a measurement identity is configured; identifying a first target cell for a mobility on a measurement object related to the measurement identity; (Chen: See Fig. 8, #832, and para[0124] for UE receiving Conditional HO (CHO) Command #2, (i.e., conditional mobility command) including and identifying a target cell #1 for UE mobility considerations.)


performing a measurement on the first target cell to evaluate the mobility condition for the first target cell;
(Chen: See Fig. 8, #836, measurement reports ( associated with target cell 1 and cell 2, sent from UE to source gNB.)


determining whether a target cell configuration for the first target cell exists in the conditional mobility command after determining that the mobility condition is satisfied for the first target cell based on the evaluation; and wherein the target cell configuration for the first target cell is used for the UE to access to the first target cell for the mobility.
(Chen: See Fig. 8, #834, for evaluating triggering conditions and selecting the CHO which fulfills the triggering condition for handover to target cell 1 or target cell 2.  See Fig. 8, #830 and #832, for CHO Command (i.e., conditional mobility command) , having RACH configuration for target cell 1 and cell 2 accordingly for handover of the UE to those possible target cells)


transmitting, to the network, a measurement report comprising a result of the measurement on the first target cell based on a determination that the target cell configuration for the first target cell does not exist in the conditional mobility command,

mobility command” (CHO) can include a variety of information such as RACH configurations. Fig. 4, #412, and para[0100] teaches source base station (i.e., the network) receiving early measurement reports from UE, indicating some potential target cells for HO from UE.  See para[0099] and Fig. 4, for Measurement Configuration #410, which triggers Measurement Report to be sent, does not have any information or indication for any target cells (missing target cell configuration) and only includes certain thresholds to be considered by UE that triggers UE sending measurement reports for potential target cells for such thresholds.  It is understood that measurement reports can be sent associated with a cell, regardless of CHO including any cell configuration information included in it.)


Although, Chen teaches transmitting a measurement report, however, it does not specifically teach, that such measurement report includes or comprises results associated with a specific target cell.  

However, in a similar field, Jung,  in para[0239] teaches measurement report can include measurement identifier, that is used to identify a measurement object for which measurement has been triggered as well as a measurement result, wherein the measurement result includes a cell identifier of the neighboring cell for which measurement report was done.


Chen teaches techniques related to conditional handover (CHO) command that identifies a specific target cell for UE to consider. (Chen: See Fig. 8, #832, and para[0124])

Jung teaches measurement report can include measurement identifier, that is used to identify a measurement object for which measurement has been triggered as well as a measurement result, wherein the measurement result includes a cell identifier of the neighboring cell for which measurement report was done. (Jung: See para[0239])

 	It would have been obvious to one of ordinary skill in the art before effective filling, to have included measurement report, as taught by Jung, with the teachings of Chen in order to benefit from enhancement of a measurement report that includes cell identifiers of the neighboring cell for which measurement report was done. (Jung: See para[0239])




9. 	Claims 18 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over US 20190223073 A1 to Chen et al.,  (hereinafter Chen) in view of US 20160330654 A1 to Jung et al., (hereinafter Jung) and in further view of US 20210160798 A1 to Zheng et al., (hereinafter Zheng)


Claim 18. Chen in view of Jung teaches the method of claim 17, however, they do not seem to explicitly disclose:

further comprising: 
performing a measurement identity swapping so that a measurement object related to the measurement identity is changed from the measurement object including the second target cell to the measurement object including the first target cell.

However, in a similar field, Zheng, in para[0284] teaches that during cell handover, measurement object (MO) are swapped, which specifically means that a measID originally associated with an MO corresponding to a source (or target), is now associated with a measurement object (MO) corresponding to a target (or source) primary frequency.

 Chen teaches techniques related to conditional handover (CHO) command that identifies a specific target cell for UE to consider. (Chen: See Fig. 8, #832, and para[0124])

Jung teaches measurement report can include measurement identifier, that is used to identify a measurement object for which measurement has been triggered as well as a measurement result, wherein the measurement result includes a cell identifier of the neighboring cell for which measurement report was done. (Jung: See para[0239])

Zheng teaches MeasID associated with a measurement object (MO) are swapped during cell handover. (Zheng: See para[0284])

 	It would have been obvious to one of ordinary skill in the art before effective filling date, to have included swapping of measurement objects, as taught by Zheng, with the system of Chen in view of Jung in order to benefit from technical enhancement that during handover measurement objects are swapped, wherein a measID originally associated with with an MO corresponding to a source (or target), is now associated with a measurement object (MO) corresponding to a target (or source) primary frequency.




Claim 24. Chen in view of Jung teaches the UE of claim 23, however, they do not seem to explicitly disclose:

wherein the at least one processor is further configured to perform a measurement identity swapping so that a measurement object related to the measurement identity is changed from the measurement object including the second target cell to the measurement object including the first target cell.

However, in a similar field, Zheng, in para[0284] teaches that during cell handover, measurement object (MO) are swapped, which specifically means that a measID originally associated with an MO corresponding to a source (or target), is now associated with a measurement object (MO) corresponding to a target (or source) primary frequency.

 Chen teaches techniques related to conditional handover (CHO) command that identifies a specific target cell for UE to consider. (Chen: See Fig. 8, #832, and para[0124])

Jung teaches measurement report can include measurement identifier, that is used to identify a measurement object for which measurement has been triggered as well as a measurement result, wherein the measurement result includes a cell identifier of the neighboring cell for which measurement report was done. (Jung: See para[0239])

Zheng teaches MeasID associated with a measurement object (MO) are swapped during cell handover. (Zheng: See para[0284])

 	It would have been obvious to one of ordinary skill in the art before effective filling date, to have included swapping of measurement objects, as taught by Zheng, with the system of Chen in view of Jung in order to benefit from technical enhancement that during handover measurement objects are swapped, wherein a measID originally associated with with an MO corresponding to a source (or target), is now associated with a measurement object (MO) corresponding to a target (or source) primary frequency.







Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477